     Case 1:20-cv-03367-NLH-KMW Document 18 Filed 12/04/20 Page 1 of 2 PageID: 60

1    Amy L. Bennecoff (275805)
     Kimmel & Silverman, P.C.
2    30 East Butler Pike
     Ambler, PA 19002
3
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
     teamkimmel@creditlaw.com
5    Attorney for Plaintiff

6
                            IN THE UNITED STATES DISTRICT COURT
7                              FOR THE DISTRICT OF NEW JERSEY

8    WILLIAM ELLISON,                             §
                                                  §
9
                    Plaintiff,                    §      Civil Action No. 1:20-cv-03367-NLH-KMW
                                                  §
10
                    v.                            §
11                                                §
     CAPITAL ONE BANK (U.S.A.), N.A.,             §
12                                                §
                    Defendant.                    §
13                                                §
                                                  §
14

15                                    STIPULATION TO DISMISS
16
     TO THE CLERK:
17
            Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal
18

19   with prejudice and with each party to bear its own costs and fees.

20

21
      /s/ Adam H. Settle                                    /s/ Amy L. Bennecoff Ginsburg
22
       Adam H. Settle                                        Amy L. Bennecoff Ginsburg Esq.
       BALLARD SPAHR LLP                                     Kimmel & Silverman, P.C.
23
       1735 MARKET STREET                                    30 East Butler Pike
24     51ST FLOOR                                            Ambler, PA 19002
       PHILADELPHIA, PA 19107                                Phone: (215) 540-8888
25     Phone (215) 864-8861                                  Fax: (215) 540-8817
       Email: settlea@ballardspahr.com                       Email: aginsburg@creditlaw.com
26     Attorney for the Defendant                            Attorney for the Plaintiff

27      Date: December 4, 2020                              Date: December 4, 2020
28                                                 -1-

                                         STIPULATION FOR DISMISSAL

                                                                                       5:19-cv-00559-BLF
27
     Case 1:20-cv-03367-NLH-KMW Document 18 Filed 12/04/20 Page 2 of 2 PageID: 61

1

2

3                                  CERTIFICATE OF SERVICE
4
           I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct copy of
5
     the Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF
6
     system:
7

8      Adam H. Settle
       BALLARD SPAHR LLP
9      1735 MARKET STREET
       51ST FLOOR
10     PHILADELPHIA, PA 19107
       Phone (215) 864-8861
11     Email: settlea@ballardspahr.com
       Attorney for the Defendant
12

13

14   DATED: December 4, 2020                    /s/ Amy L. Bennecoff Ginsburg
                                                Amy L. Bennecoff Ginsburg Esq.
15                                              Kimmel & Silverman, P.C.
                                                30 East Butler Pike
16                                              Ambler, PA 19002
                                                Tel: 215-540-8888
17                                              Fax: 215-540-8817
                                                Email: teamkimmel@creditlaw.com
18
                                                Attorney for Plaintiff
19

20

21

22

23

24

25

26

27

28                                               -2-

                                       STIPULATION FOR DISMISSAL

                                                                                     5:19-cv-00559-BLF
27
